Guernsey County, Nos. CA-760 and CA-793. On October 14, 1988, this court granted a stay of execution in this cause pending the exhaustion of state post-conviction remedies. On December 26,1990, this court overruled the motion to certify and dismissed the appeal in case No. 90-1816, appellant’s post-conviction appeal. On March 8, 1995, appellee filed a motion to set execution date. Upon consideration thereof,
It is ordered by the court, sua sponte, that the stay of execution entered in this cause on October 14,1988, be, and is hereby revoked.
IT IS HEREBY ORDERED by this court that the sentence be carried into execution by the Warden of the Southern Ohio Correctional Facility or, in his absence, by the Deputy Warden on Tuesday, the 20th day of August, 1996, in accordance with the statutes so provided.
IT IS FURTHER ORDERED that a certified copy of this entry and a warrant under the seal of this court be duly certified to the Warden of the Southern Ohio Correctional Facility and that the Warden shall make due return thereof to the Clerk of the Court of Common Pleas of Guernsey County.